DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8-14, 17-20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa et al. US2005/0076056 in view of Sah US8026944 in view of Rowse et al US2002/0072935.
Regarding claim 1, Paalasmaa, collecting at least one environmental variable related to current environment of the user computing device; (Paalasmaa see paragraphs 0022 0023 0029 0066 0067 user device with CPU and memory, GPS device, location)
attempting to match the at least one environmental variable to at least one concept structure from a plurality of concept structures, wherein each concept structure in the plurality of concept structures comprises a concept metadata and an associated reduced cluster of signatures derived from a plurality of multimedia content elements; (Paalasmaa see paragraphs 0020-0023 clustering images based on date and location where images have metadata and cell IDs and a cluster of images reads on concept structure)
upon determining that the attempting to match was successful, retrieving the at least one concept structure; (Paalasma see paragraph 0022 searching for images within a certain distance for cluster)
receiving an input multimedia content element in a query;
using the at least one concept structure to perform local analysis of the input multimedia content element; and
providing a response to the query based on the local analysis (Paalasma see paragraph 0022 searching for images within a certain distance for cluster where the current image was taken where current image taken reads on input multimedia content)
Paalasmaa does not distinctly disclose: Wherein the at least one environmental variable is at least one of (a) a motion information sensed by a motion sensor that differs from a location sensor, and (b) a speech recognized by a speech recognizer
concept structures stored on another computing device
caching the at least one concept structure in the cache memory
	Sah teaches: Wherein the at least one environmental variable is at least one of (a) a motion information sensed by a motion sensor that differs from a location sensor, and (b) a speech recognized by a speech recognizer (Sah see col. 2 lines 1-10 motion sensor in a camera)
caching the at least one concept structure in the cache memory (Sah see col.3 lines 11-42 data and image to be stored in data cache and image cache where Sah storing data modifying Paalasmaa reads on concept structure)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include caching and speech recognition as taught by Sah for the predictable result of more efficiently having different ways of collecting data.
Furthermore, the combination of Paalasmaa and Sah do not teach: concept structures stored on another computing device
	However, Rowse teaches: concept structures stored on another computing device (Rowse see paragraph 0013 0014 first computer transmit digital image to second computer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include a data warehouse and storage on another computing device as taught by Rowse for the predictable result of more efficiently storing and organizing objects.

Regarding claim 2, Paalasmaa as modified further teaches: wherein the at least one environmental variable further comprises at least one of: a time of day, location information, and weather information (Paalasmaa see paragraphs 0009 0022 0023 0029 GPS device, location, descriptive information such as time)

Regarding claim 3, Paalasmaa as modified further teaches: wherein the at least one environmental variable comprises motion information. (Sah see col. 2 lines 1-10 motion sensor in a camera for capturing images)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include caching and speech recognition as taught by Sah for the predictable result of more efficiently having different ways of collecting data.

Regarding claim 5, Paalasmaa as modified further teaches: concept structure (Paalasmaa see paragraphs 0022 0023 0029 clustered images)
wherein the retrieving comprises fetching the at least one concept is fetched from at least one of: a deep-content-classification system and a data warehouse. (Rowse see paragraph 0069 images to be stored and retrieved from data warehouse).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include a data warehouse and storage on another computing device as taught by Rowse for the predictable result of more efficiently storing and organizing objects.

Regarding claim 6, Paalasmaa as modified further teaches: deriving an environmental signature from the environmental variable; 
comparing the environmental signature to the associated reduced cluster of signatures; (Paalasmaa see paragraph 0022 determining meters away from a current image where location is environmental variable and meters away is an environmental signature)
determining that the at least one concept structure matches the at least one environmental variable according to an overlap of more than a predefined threshold between the environmental signature and at least one signature in the associated reduced cluster of signatures (Paalasmaa see paragraph 0022 less than x meters away reads predefine threshold)

Regarding claim 8, Paalasmaa as modified further teaches: determining input metadata associated with the input multimedia content;
matching the at least one multimedia content element to the at least one concept structure (Paalasmaa see paragraphs 0020-0023 clustering images based on date and location where images have metadata and cell IDs and a cluster of images reads on concept structure)
cached in the cache memory (Sah see col.3 lines 11-42 data and image to be stored in data cache and image cache)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include caching and speech recognition as taught by Sah for the predictable result of more efficiently having different ways of collecting data.

Regarding claim 9, Paalasmaa as modified further teaches: determining input metadata comprises at least one of: identifying metadata associated input multimedia content element; or generating metadata respective of environmental variables collected upon the receiving of the input multimedia content element (Paalasmaa see paragraphs 0020-0023 clustering images based on date and location where images have metadata and cell IDs and a cluster of images reads on concept structure)

Regarding claim 10, Paalasmaa as modified further teaches: wherein a concept structure is determined to match the input multimedia content element when the generated metadata overlaps the input metadata representing the concept structure (Paalasmaa see paragraphs 0020-0023 clustering images based on date and location where images have metadata and cell IDs and a cluster of images reads on concept structure)

Regarding claim 11, Paalasmaa as modified further teaches: wherein the input multimedia content element is at least one of: an image, graphics, a video stream, a video clip, an audio stream, an audio clip, a video frame, a photograph, images of signals, medical signals, geophysical signals, subsonic signals, supersonic signals, electromagnetic signals, and infrared signals (Paalasmaa see paragraphs 0020 image)

Regarding claim 12, Paalasmaa as modified further teaches: wherein the method is performed locally by the computing device (Paalasmaa see paragraph 0018 mobile device)

Regarding claim 13, Paalasmaa as modified further teaches: comprising applying a periodic cluster reduction on each signature reduced cluster.  (Paalasmaa see paragraph 0041 clustering to divide into sub clusters which reads on cluster reduction)

Regarding claim 14, Paalasmaa as modified further teaches: comprising generating each one of the signatures by statistically independent computational cores (Paalasmaa see paragraph 0032 automatic labelling of clusters using descriptive information where automatic labeling reads on independent computational cores)

Regarding claim 17, Paalasmaa as modified further teaches: comprising generating the plurality of concept structures in an automatic and unsupervised manner (Paalasmaa see paragraph 0024 0025 0032 system to determine which images get added and do not get added to cluster including automatic labelling of clusters)

Regarding claim 18, Paalasmaa as modified further teaches: wherein each cluster concept structure in the plurality of concept structures does not include any of the plurality of multimedia content elements (Paalasmaa see paragraph 0025 pictures to not be added to cluster)
	Regarding claim 19, see rejection of claim 1.
	Regarding claim 20, see rejection of claim 1.

Claim(s) 4 are/is rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa et al. US2005/0076056 in view of Sah US8026944 in view of Rowse et al US2002/0072935 in view of Kephart US6732149
	Regarding claim 4, Paalasmaa does not teach: comprising applying a periodic cluster reduction on each signature reduced cluster
	However, Kephart teaches: comprising applying a periodic cluster reduction on each signature reduced cluster (Kephart see col. 14 lines 29-40 periodically remove cluster data with periodic intervals for each cluster in signature database examined)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include periodically reducing clusters as taught by Kephart for the predictable result of more efficiently storing and organizing objects.

Claim(s) 7 are/is rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa et al. US2005/0076056 in view of Sah US8026944 in view of Rowse et al US2002/0072935 in view of Tan et al US2008/0228995
Regarding claim 7, Paalasmaa as modified further does not teach: wherein the at least one concept structure is cached for a predefined period of time set by an aging timer
Tan teaches: wherein the at least one concept structure is cached for a predefined period of time set by an aging timer (Tan see paragraph 0099 data being written to cache memory with a timer set for a predetermined period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include caching as taught by Tan for the predictable result of more efficiently storing and organizing the images.

Claim(s) 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa et al. US2005/0076056 in view of Sah US8026944 in view of Rowse et al US2002/0072935 in view of Agnihotri et al. US2003/0101150
Regarding claim 15, Paalasmaa, does not teach: wherein the environmental variable includes weather information
However, Agnihotri teaches: wherein the environmental variable includes weather information (Agnihotri see paragraph 0035 device to gather info such as weather and motion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include weather and motion as taught by Agnihotri for the predictable result of more options of looking for concepts structure

Claim(s) 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa et al. US2005/0076056 in view of Sah US8026944 in view of Rowse et al US2002/0072935 in view of Calderone et al. US2001/0056350
	Regarding claim 16, Paalasmaa as modified does not teach: wherein the at least one environmental variable comprises the speech
However, Calderone teaches: wherein the at least one environmental variable comprises the speech (Calderone see paragraph 0111 speech commands and speech recognition engines)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include caching and speech recognition as taught by Calderone for the predictable result of having more ways of collecting data.

Response to arguments
	Applicant’s argument: Reducing the cluster of Paalasma to provide a reduced cluster is contrary to the purpose of Paalasmaa storing all the acquired media units shat share a certain descriptive parameter.
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Paalasmaa teaches dividing images into groups of clusters which itself teaches reduced cluster because taking a bunch of images and dividing them reads on reduced. Reduced is interpreted to mean taking a large portion of something and making it smaller which is exactly what Paalasmaa does.


	Applicant’s argument: Calderone is irrelevant to the subject matter of claim 1 and therefore it would not be obvious to combine Calderone with the primary reference. Calderone is not related to storing and organizing data more efficiently, rather it is about using a remote control unit. 
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Calderone is being used differently now and is being used to teach claim 16 not claim 1. Calderone is a system of collecting speech which is relevant to claim 1 and 16 as there is an element in both related to speech variables. It is obvious to combine as it allows for another way to collect data.

	Applicant’s argument: Prior art of record does not teach newly amended claim 3
Examiner’s response: Applicant’s argument is moot as Calderone reference is no longer used for claim 3.

	Applicant’s argument: Prior art of record does not teach claim 5.
	Applicant’s argument: Applicant’s argument is considered but is not persuasive. Claim 5 recites optional recitation where one of the options includes a data warehouse. Rowse in paragraph 0069 recites a data warehouse which clearly teaches claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153